       Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 1 of 27 PageID: 1

	  


DEREK SMITH LAW GROUP, PLLC
Susan Keesler, Esq.
Attorney ID No. 010382012
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
susan@dereksmithlaw.com
Attorneys for Plaintiff, Nathan Iverson

                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


NATHAN IVERSON,
                                                              Civil Action No.
                        Plaintiff,
                                                              COMPLAINT FOR DECLARATORY
               v.                                             JUDGMENT and DAMAGES

KANIA REAL ESTATE HOLDINGS, LLC,
individually and d/b/a COMFORT INN AT TOMS                    JURY TRIAL DEMANDED
RIVER;
STEPHANIE CONWAY, individually and in her
official capacity; and
PATRICIA BRECKA, individually and in her
official capacity,

                        Defendants.


                                      NATURE OF THE ACTION

         1. This is an action for relief from violations of the American With Disabilities Act, as

            amended, 42 U.S. Code §§  12101 et seq. (“ADAAA”), the New Jersey Law Against

            Discrimination, N.J.S.A. §§10:5-1 et seq. (“NJLAD”), and the Uniformed Services

            Employment and Reemployment Rights Act of 1994, 38 U.S.C. §4301 et. seq.

            (“USERRA”).

         2. Plaintiff Nathan Iverson seeks declaratory and injunctive relief, actual damages,

            compensatory damages, reinstatement, liquidated damages, punitive damages, pre- and


                                                      1	  
	  
       Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 2 of 27 PageID: 2

	  


            post-judgment interest, reasonable attorneys’ fees and costs of suit to redress the injuries

            he has suffered as a result of being discriminated against by his employer based on his

            disability, sex, sexual orientation, veteran status, and participation in protected activity,

            and being retaliated against for his opposition to unlawful conduct and participation in

            protected activity.

                                                    PARTIES

         3. Plaintiff Nathan Iverson (“Plaintiff”) is an individual adult male who is a resident of the

            State of New Jersey.

         4. At all times material, Defendant Kania Real Estate Holdings, LLC is a domestic limited

            liability company duly existing by the virtues and laws of the state of New Jersey with a

            principal place of business located at 2215 Route 37 East, Toms River, NJ 08753.

         5. At all times material, Defendant Kania Real Estate Holdings, LLC did and continues to

            do business as “Comfort Inn at Toms River” (hereinafter referred to as Defendant

            Comfort Inn), a fictitious business entity with a principal place of business located at

            2215 Route 37 East, Toms River, NJ 08753.

         6. At all times material, Defendant Patricia Brecka (“Brecka”) was and is an individual

            female believed to reside in the State of New Jersey.

         7. At all times material, Defendant Brecka was and is employed by Defendant Comfort Inn

            as General Manager.

         8. At all times material, Defendant Brecka held supervisory authority over Plaintiff and

            Defendant Stephanie Conway in regard to their employment.

         9. At all times material, Defendant Brecka had hiring and firing authority over Plaintiff.




                                                       2	  
	  
       Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 3 of 27 PageID: 3

	  


         10. At all times material, Defendant Brecka had authority to affect the terms and conditions

            of Plaintiff’s employment.

         11. At all times material, Defendant Stephanie Conway (“Conway”) was and is an individual

            female believed to reside in the State of New Jersey.

         12. At all times material, Defendant Conway was and is employed by Defendant Comfort Inn

            as Front Office Manager.

         13. At all times material, Defendant Conway held supervisory authority over Plaintiff in

            regard to his employment.

         14. At all times material, Defendant Conway had hiring and firing authority over Plaintiff.

         15. At all times material, Defendant Conway had authority to affect the terms and conditions

            of Plaintiff’s employment.

         16. Defendant Comfort Inn, Defendant Brecka, and Defendant Conway are herein

            collectively referred to as “Defendants.”

         17. Defendants were “employers” and Plaintiff was an “employee” within the meaning of the

            applicable law.

         18. Defendants accepted, agreed, adopted, acquiesced, and/or otherwise was bound by the

            actions, omissions, and conduct of its owners, managers, supervisors, employees, and

            agents.

         19. Defendants are being sued in their individual and official capacities.

         20. Defendants systematically and willfully violated workers’ rights under ADAAA, NJLAD

            and USERRA.




                                                        3	  
	  
       Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 4 of 27 PageID: 4

	  


                          EXHAUSTION OF ADMINISTRATIVE REMEDIES

         21. Around July 6, 2020, Plaintiff, without assistance of counsel, timely filed a charge of

            retaliation with the U.S. Equal Employment Opportunity Commission (“EEOC”) and the

            New Jersey Division on Civil Rights (NJDCR), alleging discrimination based on his

            disability.

         22. Plaintiff requested on both his Charge of Discrimination Cover Sheet as well as in the

            body of the email submission of the Charge, that his Charge be simultaneously filed with

            the NJDCR.

         23. The continuing acts of employment discrimination referenced in Plaintiff’s Charge of

            discrimination were committed by: (1) Defendant Comfort Inn (2) Defendant Patricia

            Brecka; and (3) Defendant Stephanie Conway.

         24. Around April 6, 2021, the EEOC issued Plaintiff a Notice of Right to Sue Within 90

            Days.

         25. This action is being commenced within ninety (90) days of Plaintiff receiving the Notice

            of Right to Sue.

                                       JURISDICTION AND VENUE

         26. This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1331 because it

            involves questions under federal law under the ADAAA.

         27. The Court has supplemental jurisdiction over Plaintiff’s state causes of actions pursuant

            to 28 U.S.C. § 1367 because they arise out of the same nucleus of operative facts as

            Plaintiff’s ADAAA claims.

         28. Venue in this judicial district is proper pursuant to 28 U.S.C §1391(b) and 42 U.S.C. §

            2000e-5(f)(3) because a substantial part of the acts or omissions giving rise to Plaintiff’s



                                                      4	  
	  
       Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 5 of 27 PageID: 5

	  


            claims occurred in the District of New Jersey and Defendants are subject to personal

            jurisdiction here.

                                              MATERIAL FACTS

         29. Around January 2020, Plaintiff began employment with Defendant Comfort Inn as a

            Front Desk Person.

         30. Plaintiff’s responsibilities included attending to hotel guests’ needs, setting up coffee and

            breakfast, maintaining the front office, and maintaining general hotel security. Plaintiff

            was also responsible for running the night audit system.

         31. Plaintiff was qualified for his position.

         32. From the beginning of his employment, Plaintiff utilized a service animal (dog) while

            working for Defendants because Plaintiff has Post-Traumatic Stress Disorder (PTSD) and

            Major Depressive Disorder (MDD) related to his service for the United States Army.

         33. At all times, Defendants were aware of Plaintiff’s gender, his sexual orientation as a gay

            male, his veteran status, and his disability, and observed Plaintiff utilizing his service

            animal on a daily basis.

         34. Plaintiff suffers from the following symptoms of PTSD from time to time: isolation

            behavior, severe depression, night terrors, flashbacks, suicidal thoughts and tendencies,

            mild to severe chronic anxiety.

         35. Plaintiff suffers from the following symptoms of MDD from time to time: severe

            depression, recurrent thoughts of death, suicidal ideation, and difficulty in concentrating.

         36. Plaintiff’s PTSD and MDD substantially limit and/or impair his ability to breathe, eat,

            sleep, concentrate, communicate, work/and or engage in other related daily activities, but




                                                         5	  
	  
       Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 6 of 27 PageID: 6

	  


            Plaintiff can perform the essential functions of his position with or without a reasonable

            accommodation.

         37. Plaintiff’s service animal ameliorates or prevents Plaintiff’s symptoms of PTSD and

            MDD.

         38. At all times, Plaintiff’s service animal wore a vest marked “SERVICE DOG” a well as a

            harness.

         39. Plaintiff had never previously been disciplined or written up for his performance by

            Defendants.

         40. Beginning around April 2020, Plaintiff was subjected to discriminatory comments and

            conduct by his immediate supervisor, Defendant Conway.

         41. By means of example, when Plaintiff came into the front office with his service animal to

            check on his time punch, Defendant Conway stated, “So you’re going to bring the dog

            back in like an asshole.”

         42. On another occasion, Defendant Conway told Plaintiff, “Fuck you” in response to

            Plaintiff informing her that he must have his service dog with him.

         43. On another occasion, Defendant Conway stated that Plaintiff did not have a “right” to

            have a service dog at all because the service animal was not with Plaintiff during the

            service animal’s separation anxiety training.

         44. An employee of Defendants, Ms. Tzakos, who worked as a front desk person as well,

            witnessed Defendant Conway state on more than one occasion, “I don’t think it’s a real

            service dog,” referring to Plaintiff’s service animal.

         45. On another occasion, when Plaintiff attempted to open the office door to check his time

            punch, Defendant Conway braced herself against the door, preventing Plaintiff from



                                                      6	  
	  
       Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 7 of 27 PageID: 7

	  


            entering the office, stating that if Plaintiff wanted access to the front office, he would

            have to put his service dog out in the car.

         46. No such policy requiring Plaintiff to place his service dog out in the car when entering

            the office existed.

         47. By means of another example, around April 10, 2020, upon Defendant Conway relieving

            Plaintiff from his shift, Defendant Conway told Plaintiff she would not come into the

            office unless his service dog was outside.

         48. Defendant Conway further told Plaintiff that Defendant Brecka informed her that

            Plaintiff’s service dog had to leave the building 15 minutes early for those uncomfortable

            with his dog.

         49. Plaintiff was never informed of the above by Defendant Brecka.

         50. Plaintiff needs his service dog in his presence to reduce or prevent his symptoms of

            PTSD and MDD.

         51. Defendant Conway’s statements were unwelcomed by Plaintiff and discriminated against

            Plaintiff on the basis of his disability and use of service animal.

         52. As a result, around April 18, 2020, Plaintiff made a complaint of harassment against

            Defendant Conway to his other supervisor, Defendant Brecka.

         53. Defendant Brecka responded in sum and substance, “The simple answer is don’t come in

            once you have left, just leave me a message to fill in your punch for the day.”

         54. Defendant Brecka further stated, “This is creating more problems than it’s worth,”

            referring to Plaintiff’s service animal.

         55. Defendant Brecka’s comments were unwelcomed by Plaintiff and discriminated against

            Plaintiff on the basis of his disability.



                                                        7	  
	  
       Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 8 of 27 PageID: 8

	  


         56. Defendant Brecka failed to investigate Plaintiff’s complaint against Defendant Conway

            and failed to take any corrective or remedial action, thereby enabling continued

            harassment by Defendant Conway.

         57. By means of example, Defendant Conway would glare at Plaintiff in a negative manner

            and treat him with discriminatory animus, making Plaintiff extremely uncomfortable.

         58. Further, Ms. Tzakos observed Defendant Conway posting a copy of Plaintiff’s complaint

            on the corkboard in the office for everyone to see and stated, “Look at this shit, look at

            this shit.”

         59. This conduct would deter any reasonable person from submitting a complaint of

            harassment, discrimination or retaliation, i.e. exercising protected activity, to Defendants.

         60. Defendant Brecka failed to do anything to correct Defendant Conway’s conduct above.

         61. Additionally, Ms. Tzakos observed Defendant Brecka and Defendant Conway make

            discriminatory comments regarding Plaintiff’s sex, sexual orientation and veteran status.

         62. By means of example, Ms. Tzakos witnessed Defendant Brecka and Defendant Conway

            state that they “do not like men in the workplace” and that “Men are sloppy” and they

            “do not like to hire men because men never work out behind the desk.”

         63. Ms. Tzakos also witnessed Defendant Brecka and Defendant Conway talk about

            Plaintiff’s background, including how he “was in the military” and how “something

            bad happened to him,” and that “He is weird.” Defendant Brecka and Defendant

            Conway then stated, “So we’ll see how he works out,” referring to Plaintiff.

         64. Ms. Tzakos further witnessed Defendant Brecka and Defendant Conway state, “You can

            definitely tell that Nathan is gay,” referring to Plaintiff’s sexual orientation.




                                                      8	  
	  
       Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 9 of 27 PageID: 9

	  


         65. As a result of Defendants’ conduct, Plaintiff was extremely distressed at work and his

            working conditions became so intolerable that he had no other choice but to resign

            around April 29, 2020.

         66. Plaintiff suffered a hostile work environment because Defendants subjected Plaintiff to

            unwanted and severe discriminatory comments about his disability, sex, sexual

            orientation, and veteran status on a frequent basis.

         67. As a result of Defendants’ conduct, Plaintiff felt extremely humiliated, degraded,

            embarrassed, victimized and emotionally dressed.

         68. As a result of Defendants’ conduct, Plaintiff suffers from: increased frequency of

            depressive episodes, weight gain, increased isolation, increased panic attacks, chronic

            sleep impairment, increased night terror episodes, requiring medication and treatment. In

            addition, shortly after Plaintiff was constructively discharged, he suffered an emergency

            hospitalization resulting from a severe depressive episode related to his working

            conditions.

         69. As a result of the acts and conduct complained herein, Plaintiff has suffered and will

            continue to suffer the loss of income, the loss of salary, bonuses, benefits, and other

            compensation which such employment entails, and Plaintiff also suffered future

            pecuniary losses, emotional pain, humiliation, suffering, inconvenience, loss of

            enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced

            severe emotional and physical distress.

         70. Plaintiff claims that Defendants discriminated against and constructively discharged

            Plaintiff because of his disability, sex, sexual orientation, and veteran status, and because

            he complained or opposed the unlawful conduct of Defendants.



                                                      9	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 10 of 27 PageID: 10

	  


       71. Plaintiff claims constructive discharge and also seeks reinstatement.

       72. Plaintiff claims a continuous practice of discrimination and claims a continuing violation

          and makes all claims herein under the continuing violations doctrine.

       73. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

          condition, including his PTSD and MDD.

       74. Defendants have established a pattern and practice of not only discrimination but also

          retaliation.

       75. The above are just some examples of some of the unlawful discrimination and retaliation

          to which Defendants subjected Plaintiff.

       76. Where Defendants’ acts were conducted with malice or with reckless disregard for

          Plaintiff’s rights, Plaintiff respectfully seeks all available damages including but not

          limited to emotional distress, loss wages, back pay, front pay, statutory damages,

          attorney’s fees, costs, interest and punitive damages from all Defendants jointly and

          severally.

                                        CAUSES OF ACTION

                                             COUNT I
                                   ADAAA – DISCRIMINATION
                                      42 U.S.C. §§ 12101 et seq.
                                 (Not Against Individual Defendants)

       77. Plaintiff Nathan Iverson repeats and realleges every allegation made in the above

          paragraphs of this complaint.

       78. Title 42 of the ADAAA, Chapter 126, Subchapter I, Section 12112, Discrimination

          [Section 102] states: “(a) General rule. - No covered entity shall discriminate against a

          qualified individual on the basis of disability in regard to job application procedures, the




                                                   10	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 11 of 27 PageID: 11

	  


          hiring, advancement, or discharge of employees, employee compensation, job training,

          and other terms, conditions, and privileges of employment.”

       79. Under the McDonnell Douglas burden-shifting analysis, Plaintiff must establish a prima

          facie case for discrimination, namely that he (1) has a disability, (2) is a qualified

          individual, and (3) has suffered an adverse employment action (4) under circumstances

          giving rise to an inference of discrimination. Turner v. Hershey Chocolate USA, 440 F.3d

          604, 611 (3d Cir. 2006).

       80. In the amended Act, after concluding that courts had construed the term “disability” too

          narrowly, Congress stated that it intended to liberalize the ADAAA “in favor of broad

          coverage.” 42 U.S.C. § 12102(4)(A). See Summers v. Altarum Institute Corporation, 740

          F.3d 325 (4th Cir. 2014). Congress also mandated that the ADAAA, as amended, be

          interpreted as broadly as its text permits. Id.

       81. The ADAAA defines persons with disabilities as individuals who have 1) a physical or

          mental impairment that substantially limits one or more of the major life activities; 2) a

          record of such an impairment; or 3) been regarded as having such an impairment. See 42

          U.S.C. § 12102(1).

       82. Here, Plaintiff is a qualified individual with a disability because he has a “physical or

          mental impairment that substantially limits one or more major life activities of such

          individual” (here, PTSD and MDD), and/or he is “regarded as having such an

          impairment” by his use of a service animal. 42 U.S.C. §12102.

       83. Specifically, Plaintiff’s PTSD and MDD substantially limits and/or impairs his ability to

          breathe, eat, sleep, concentrate, communicate, work/and or engage in other related daily




                                                    11	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 12 of 27 PageID: 12

	  


          activities, but Plaintiff can perform the essential functions of his position with or without

          a reasonable accommodation.

       84. Plaintiff suffered an adverse employment action, here, constructive discharge, under

          circumstances giving rise to an inference of discrimination where Defendants subjected

          him to a pattern of discriminatory behavior based on his disability that made his working

          conditions intolerable.

       85. Plaintiff’s disability was a motivating factor in Defendants’ decision to discriminate

          against Plaintiff and treat him in an unlawful manner.

       86. Because of Defendants’ violation of the ADAAA, Plaintiff has suffered damages,

          including, but not limited to: past and future lost wages, mental pain and suffering;

          humiliation; emotional distress; diminishment of career opportunity; harm to his business

          reputation; loss of self-esteem; disruption to her family life; and other harm, pain and

          suffering, both tangible and intangible.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory damages,

including past and future damages for pay, bonuses, personal days, overtime, benefits, and

emotional distress; consequential damages; punitive damages; attorneys’ fees; expert witness

fees; costs of suit; interest; and all other relief deemed equitable and just.

                                          COUNT II
                          ADAAA – HOSTILE WORK ENVIRONMENT
                                   42 U.S.C. §§ 12101 et seq.
                              (Not Against Individual Defendants)

       87. Plaintiff Nathan Iverson repeats and realleges every allegation made in the above

          paragraphs of this complaint.




                                                     12	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 13 of 27 PageID: 13

	  


       88. A claim for harassment based on disability requires a showing that: 1) plaintiff is a

          qualified individual with a disability; 2) he was subject to unwelcome harassment; 3) the

          harassment was based on her disability or a request for an accommodation; 4) the

          harassment was sufficiently severe or pervasive to alter the conditions of her employment

          and to create an abusive working environment; and 5) that the employer knew or should

          have known of the harassment and failed to take prompt effective remedial action. See

          Walton v. Mental Health Ass’n of Southeastern Pa., 168 F.3d 661, 667 (3d Cir. 1999).

       89. An employer is strictly liable for supervisor harassment that “culminates in a tangible

          employment action, such as discharge, demotion, or undesirable reassignment.”

          Burlington Industries, Inc. v. Ellerth, 524 U.S. 742 (1998).

       90. Respondeat superior liability for the acts of non-supervisory employees exists where “the

          defendant knew or should have known of the harassment and failed to take prompt

          remedial action. Andrews v. City of Philadelphia, 895 F.2d 1469, 1486 (3d Cir. 1990).

       91. Employer liability for co-worker harassment also exists where “the employer failed to

          provide a reasonable avenue for complaint.” Huston v. Procter & Gamble Paper Prods.

          Corp., 568 F.3d 100, 105 (3d Cir. 2009).

       92. Here, Plaintiff is a qualified individual with a disability because he has a “physical or

          mental impairment that substantially limits one or more major life activities of such

          individual” (here, PTSD and MDD), and/or he is “regarded as having such an

          impairment” by his use of a service animal. 42 U.S.C. §12102.

       93. Plaintiff was subject to unwelcomed harassment by his supervisors, Defendant Brecka

          and Defendant Conway, and their harassment was based on his disability and his

          use/need for a service animal.



                                                    13	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 14 of 27 PageID: 14

	  


       94. The harassment was sufficiently severe or pervasive enough to make a reasonable person

          of the same legally protected classes believe that the conditions of employment were

          altered and that the working environment was intimidating, hostile, or abusive.

       95. Defendants had the authority to control Plaintiff’s work environment, and they abused

          that authority and failed to act, creating a hostile work environment.

       96. Defendants’ harassing conduct filled the environment of Plaintiff’s work area.

       97. Defendants knew that the harassing conduct filled Plaintiff’s work environment.

       98. Defendants’ harassing conduct occurred on a frequent basis.

       99. Defendants’ harassing conduct caused Plaintiff to sustain severe emotional distress,

          including increased frequency of depressive episodes, weight gain, increased isolation,

          increased panic attacks, chronic sleep impairment, increased night terror episodes,

          requiring medication and treatment. In addition, shortly after Plaintiff was constructively

          discharged, he suffered an emergency hospitalization resulting from a severe depressive

          episode related to his working conditions.

       100.       Plaintiff subjectively regarded the harassing conduct as unwelcome and

          unwanted, and objectively opposed the conduct.

       101.       Defendants’ conduct was both severe and pervasive.

       102.       The conduct was emotionally damaging and humiliating.

       103.       The conduct unreasonably interfered with Plaintiff’s work performance.

       104.       The conduct was so extreme that it resulted in material changes to the terms and

          conditions of Plaintiff’s employment.

       105.       Defendants provided a futile avenue for complaint.

       106.       Defendants retaliated against Plaintiff for her complaints.



                                                   14	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 15 of 27 PageID: 15

	  


       107.       Defendants acted upon a continuing course of conduct.

       108.       Because of Defendants’ violation of the ADAAA, Plaintiff has suffered damages,

          including, but not limited to: past and future lost wages, mental pain and suffering;

          humiliation; emotional distress; diminishment of career opportunity; harm to his business

          reputation; loss of self-esteem; disruption to his family life; and other harm, pain and

          suffering, both tangible and intangible.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory damages,

including past and future damages for pay, bonuses, personal days, overtime, benefits, and

emotional distress; consequential damages; punitive damages; attorneys’ fees; expert witness

fees; costs of suit; interest; and all other relief deemed equitable and just.

                                           COUNT III
                            ADAAA – FAILURE TO ACCOMMODATE
                                    42 U.S.C. §§ 12101 et seq.
                               (Not Against Individual Defendants)

       109.       Plaintiff Nathan Iverson repeats and realleges every allegation made in the above

          paragraphs of this complaint.

       110.       It is well-settled law that under the ADAAA, employers must make reasonable

          accommodations to the known physical or mental limitations of an otherwise qualified

          individual with a disability who is an applicant or employee, unless the employer can

          demonstrate that the accommodation would impose an undue hardship on the operation

          of its business. 42 U.S.C. § 12112(b)(5)(A).	  

       111.       The relevant regulations define reasonable accommodations as "modifications or

          adjustments to the work environment, or to the manner or circumstances under which the

          position held or desired is customarily performed, that enable a qualified individual with



                                                     15	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 16 of 27 PageID: 16

	  


          a disability to perform the essential functions of that position." 29 C.F.R. §

          1630.2(o)(1)(ii).

       112.      Here, (1) Plaintiff’s PTSD and MDD qualifies as a disability within the meaning

          of the ADAAA; (2) Plaintiff is a qualified individual able to perform the essential

          functions of the front desk position with reasonable accommodation.; (3) Defendants

          were aware of Plaintiff’s need for an accommodation due to his disability; (4) providing

          Plaintiff with a reasonable accommodation would not have caused an undue burden to

          Defendants; and (5) Defendants failed to provide Plaintiff with a reasonable

          accommodation.

       113.      Here, Defendants effectively interfered with Plaintiff’s use of his service animal

          to such an extent it deprived him of an accommodation to use his service animal.

       114.      Defendants failed to modify or make adjustments to Plaintiff’s work environment

          to allow use of his service animal without interference.

       115.      Defendants failed to engage in the interactive process with Plaintiff.

       116.      Therefore, Defendants engaged in an unlawful discriminatory practice by refusing

          to provide Plaintiff with a reasonable accommodation.

       117.      Because of Defendants’ violation of the ADAAA, Plaintiff has suffered damages,

          including, but not limited to: past and future lost wages, mental pain and suffering;

          humiliation; emotional distress; diminishment of career opportunity; harm to his business

          reputation; loss of self-esteem; disruption to his family life; and other harm, pain and

          suffering, both tangible and intangible.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory damages,

including past and future damages for pay, bonuses, personal days, overtime, benefits, and


                                                     16	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 17 of 27 PageID: 17

	  


emotional distress; consequential damages; punitive damages; attorneys’ fees; expert witness

fees; costs of suit; interest; and all other relief deemed equitable and just.

                                             COUNT IV
                                     ADAAA – RETALIATION
                                      42 U.S.C. §§ 12101 et seq.
                                 (Not Against Individual Defendants)

       118.       Plaintiff Nathan Iverson repeats and realleges every allegation made in the above

          paragraphs of this complaint.

       119.       The ADAAA provides: “No person shall discriminate against any individual

          because such individual has opposed any act or practice made unlawful by [the ADAAA]

          or because such individual made a charge . . . under [the ADAAA].” 42 U.S.C. §

          12203(a). “Thus, it is unlawful for an employer to retaliate against an employee based

          upon the employee's opposition to anything that is unlawful under the ADA.”

          Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 188 (3d Cir. 2003).

       120.       Unlike a claim for discrimination, accommodation or harassment, an ADAAA

          retaliation claim does not require that a plaintiff show that he or she has a “disability”

          within the meaning of the ADAAA. Id.

       121.       Activity protected from retaliation under the ADAAA includes not only bringing

          or participating in formal actions to enforce ADAAA rights, but also informal activity

          such as requesting an accommodation for a disability. Id.

       122.       The Court in Shellenberger held in the ADAAA retaliation context that "temporal

          proximity between the protected activity and the termination [can be itself] sufficient to

          establish a causal link. Id.




                                                    17	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 18 of 27 PageID: 18

	  


       123.      The Third Circuit has held that the retaliation provision “can be offended by

          harassment that is severe or pervasive enough to create a hostile work environment.”

          Jensen v. Potter, 435 F.3d 444, 446 (3d Cir. 2006).

       124.      Here, Defendants retaliated against Plaintiff for submitting a complaint of

          harassment against Defendant Conway and for requesting an accommodation to use his

          service animal without interference by subjecting Plaintiff to a continued hostile work

          environment, ultimately leading to Plaintiff’s constructive discharge.

       125.      The temporal proximity in this case is unusually suggestive of Defendants’

          retaliatory motive where he was constructively discharged just days after they were on

          notice of Plaintiff’s complaint and failed to investigate or remedy the unlawful conduct.

       126.      Because of Defendants’ violation of the ADAAA, Plaintiff has suffered damages,

          including, but not limited to: past and future lost wages, mental pain and suffering;

          humiliation; emotional distress; diminishment of career opportunity; harm to his business

          reputation; loss of self-esteem; disruption to his family life; and other harm, pain and

          suffering, both tangible and intangible.

       WHEREFORE, Plaintiff demands judgment against Defendants for back pay, attorney’s

fees, expert witness fees, costs of suit, interest, reinstatement, an adjudication and declaration

that Defendants’ conduct as set forth herein is in violation of ADAAA, and all other relief

deemed equitable and just.

                                    COUNT V
                               DISCRIMINATION
         NEW JERSEY LAW AGAINST DISCRIMINATION, N.J.S.A. §§ 10:5-1 et seq.
                        (Not Against Individual Defendants)

       127.      Plaintiff Nathan Iverson repeats every allegation made in the above paragraphs of


                                                     18	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 19 of 27 PageID: 19

	  


          this complaint.

       128.       The NJLAD prohibits employers from discriminating against a person in

          compensation or in the terms and conditions of employment based on the person’s race,

          creed, color, national origin, ancestry, age, marital status, civil union status, domestic

          partnership status, sexual orientation, genetic information, gender, gender identity,

          disability, nationality, military status, or atypical hereditary cellular or blood trait. See

          N.J.S.A. §§ 10:5-12(a) (emphasis added).

       129.       Under the NJLAD, the plaintiff must establish a prima facie case of

          discrimination by showing she (1) is, or is perceived to be, a member of a protected class;

          (2) is qualified for the position; and (3) suffered an adverse employment action (4) under

          circumstances giving rise to an inference of discrimination. Peper v. Princeton University,

          77 N.J. 55, 83 (1978); Williams v. Pemberton Twp. Public Schools, 323 N.J. Super., 490,

          502 (App. Div. 1999). In regard to the second element, the plaintiff must merely prove

          that she “was actually performing the job prior to the termination.” Zive v. Stanley

          Roberts, Inc., 182 N.J. 436, 454 (2005).

       130.       The plaintiff is not required to prove that her protected category was the only

          motivation for the defendant’s actions; rather, the plaintiff must only prove that her

          protected category played a role in the decision and that it made an actual difference in

          the defendant’s decision. Bergen Commercial Bank v. Sisler, 157 N.J. 188, 207 (1999).

       131.       First, Plaintiff is, or is perceived to be, a member of protected classes based on his

          disability, sex, sexual orientation, and military status.

       132.       Second, Plaintiff was qualified for his position.

       133.       Third, as outlined above, Plaintiff experienced an adverse employment action in



                                                     19	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 20 of 27 PageID: 20

	  


          the form of a hostile work environment that culminated in his constructive discharge.

       134.       Finally, Plaintiff was constructively discharged under circumstances giving rise

          to an inference of discrimination because Plaintiff was subjected to harassing conduct on

          the basis of his disability, sex, sexual orientation, and military status, and after Plaintiff

          opposed the discrimination and harassment, Defendants failed to investigate his

          complaint or take any remedial action. As a result, Defendant Conway continued to

          engage in a pattern of antagonism and discriminatory animus towards Plaintiff, making

          Plaintiff’s working conditions intolerable.

       135.       As a result of Defendants’ violations of the NJLAD, Plaintiff has suffered

          damages, including, but not limited to: past and future lost wages, mental pain and

          suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

          their business reputation; loss of self-esteem; disruption to their family life; and other

          harm, pain and suffering, both tangible and intangible.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually, jointly and

severally, for compensatory damages, including past and future damages for pay, bonuses,

personal days, overtime, benefits, and emotional distress; consequential damages; punitive

damages; attorneys’ fees; expert witness fees; costs of suit; interest; and all other relief deemed

equitable and just.

                                    COUNT VI
                       HOSTILE WORK ENVIRONMENT
         NEW JERSEY LAW AGAINST DISCRIMINATION, N.J.S.A. §§ 10:5-1 et seq.
                        (Not Against Individual Defendants)

       136.       Plaintiff Nathan Iverson repeats every allegation made in the above paragraphs of

          this complaint.

       137.       The NJLAD also prohibits hostile work environment harassment, which is

                                                     20	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 21 of 27 PageID: 21

	  


          harassing conduct in the workplace that would not have occurred but for one of the

          above-mentioned protected characteristics of the employee that is severe or pervasive

          enough to make a reasonable person with that protected characteristic believe the

          conditions of the workplace are altered and the working environment is hostile or

          abusive. Lehmann v. Toys ‘R’ Us, Inc., 132 N.J. 587, 603-04 (1993).

       138.      An employer is strictly liable for unlawful harassment committed by an

          employee’s supervisor where the harassment culminates in a tangible employment action.

          Lehman, 132 N.J. at 593.

       139.      Here, Defendants’ conduct (1) occurred because of Plaintiff’s legally protected

          characteristics (disability, sex, sexual orientation, and military service); and (2) was

          severe or pervasive enough to make a reasonable person of the same legally protected

          classes believe that the conditions of employment were altered and that the working

          environment was intimidating, hostile or abusive.

       140.      First, the harassing conduct by Defendants directly refers to Plaintiff’s disability,

          sex, sexual orientation, and military service.

       141.      Second, a reasonable person subjected to Plaintiff’s working environment would

          have believed Defendants’ conduct was severe or pervasive enough to have altered the

          conditions of employment and render the working environment intimidating, hostile or

          abusive due to the frequency and offensiveness of Defendants’ comments and conduct

          towards Plaintiff.

       142.      As a result of Defendants’ violations of the NJLAD, Plaintiff has suffered

          damages, including, but not limited to: past and future lost wages, mental pain and

          suffering; humiliation; emotional distress; diminishment of career opportunities; harm to



                                                    21	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 22 of 27 PageID: 22

	  


          her business reputation; loss of self-esteem; disruption to her family life; and other harm,

          pain and suffering, both tangible and intangible.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually, jointly and

severally, for compensatory damages, including past and future damages for pay, bonuses,

personal days, overtime, benefits, and emotional distress; consequential damages; punitive

damages; attorneys’ fees; expert witness fees; costs of suit; interest; and all other relief deemed

equitable and just.

                                 COUNT VII
                                  REPRISAL
         NEW JERSEY LAW AGAINST DISCRIMINATION, N.J.S.A. §§ 10:5-1 et seq.
                            (Against All Defendants)

       143.      Plaintiff Nathan Iverson repeats every allegation made in the above paragraphs of

          this complaint.

       144.      The NJLAD prohibits “any person to take reprisals against any person because

          that person has opposed any practices or acts…,” such as complaining about, or

          protesting against, discrimination in the workplace. N.J.S.A. § 10:5-12(d).

       145.      The term retaliation can include, but is not limited to, being discharged, demoted,

          not hired, not promoted or disciplined. In addition, many separate, but relatively minor,

          instances of behavior directed against the plaintiff may combine to make up a pattern of

          retaliatory behavior. Nardello v. Twp. of Voorhees, 377 N.J. Super. 428, 433-436 (App.

          Div. 2005); Green v. Jersey City Bd. of Educ., 177 N.J. 434, 448 (2003).

       146.      The plaintiff is not required to prove that her protected activity was the only

          motivation for the defendant’s actions; rather, the plaintiff must only prove that her

          protected activity played a role in the decision and that it made an actual difference in the

          defendant’s decision. Donofry v. Autotote Systems, Inc., 350 N.J. Super. 276, 295 (App.

                                                   22	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 23 of 27 PageID: 23

	  


          Div. 2001) (“Plaintiff need not prove that his whistle-blowing activity was the only factor

          in the decision to fire him.”); Kolb v. Burns, 320 N.J. Super. 467, 479 (App. Div. 1999)

          (burden on plaintiff is to show “retaliatory discrimination was more likely than not a

          determinative factor in the decision”).

       147.      First, Plaintiff engaged in protected activity when he reported and opposed the

          unlawful discrimination and harassment by Defendant Conway.

       148.      Second, at the time, or after, the protected conduct took place, Plaintiff was

          subjected to a pattern of retaliatory behavior, including, but not limited to, Defendant

          Conway engaging in a pattern of antagonism towards Plaintiff and continuing to create a

          hostile work environment for Plaintiff.

       149.      Third, there was a causal connection between Defendants’ retaliation and

          Plaintiff’s protected activity sufficient to show that his complaint or report of workplace

          discrimination and harassment against Defendant Conway played a role and made an

          actual difference in the Defendants’ pattern of antagonism towards Plaintiff and

          constructively discharging Plaintiff from his employment.

       150.      As a result of Defendants’ violations of the NJLAD, Plaintiff has suffered

          damages, including, but not limited to: past and future lost wages, mental pain and

          suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

          his reputation; loss of self-esteem; disruption to his family life; and other harm, pain and

          suffering, both tangible and intangible.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually, jointly and

severally, for compensatory damages, including past and future damages for pay, bonuses,

personal days, overtime, benefits, and emotional distress; consequential damages; punitive



                                                     23	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 24 of 27 PageID: 24

	  


damages; attorneys’ fees; expert witness fees; costs of suit; interest; and all other relief deemed

equitable and just.


                                 COUNT VII
                            AIDING & ABETTING
         NEW JERSEY LAW AGAINST DISCRIMINATION, N.J.S.A. §§ 10:5-1 et seq.
                            (Against all Defendants)

       151.      Plaintiff repeats and realleges each and every allegation made in the above

          paragraphs of this Complaint.

       152.      The NJLAD prohibits “any person, whether an employer or employee or not, to

          aid, abet, incite, compel or coerce the doing of any of the acts forbidden under this act, or

          to attempt to do so.” NJLAD §10:5-12(e) (emphasis added).

       153.      An employee is liable under NJLAD as an aider or abettor if: (1) the individual

          whom the defendant aids performs a wrongful act that causes an injury; (2) the defendant

          is generally aware of his/her role as part of the illegal activity at the time he provides the

          assistance; and (3) the defendant knowingly and substantially assist the principal

          violation. Tarr v. Caisulli, 181 N.J. 70, 84 (2004).

       154.      New Jersey courts have held that an individual can aid and abet, not only the

          conduct of another person, but that person’s own conduct. DeSantis v. N.J. Transit, 103

          F.Supp.3d 583, 591 (D.N.J. 2015).

       155.      Here, (1) Defendants aided in each other’s wrongful acts of discrimination and

          retaliation against Plaintiff, establishing a hostile work environment under which Plaintiff

          had to endure; (2) Defendants were aware of their actions in the discriminatory activity

          when Plaintiff reported the harassment and discrimination by Defendant Conway, but

          Defendants failed to take appropriate action, which in turn enabled Defendant Conway to



                                                    24	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 25 of 27 PageID: 25

	  


          continue to discriminate and harass Plaintiff; and (3) Defendants substantially assisted

          each other by maintaining and fostering a discriminatory and hostile work environment

          for Plaintiff.

       156.       As a result of Defendants’ violations of the NJLAD, Plaintiff has suffered

          damages, including, but not limited to: past and future lost wages, mental pain and

          suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

          their business reputation; loss of self-esteem; disruption to their family life; and other

          harm, pain and suffering, both tangible and intangible.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually, jointly and

severally, for compensatory damages, including past and future damages for pay, bonuses,

personal days, overtime, benefits, and emotional distress; consequential damages; punitive

damages; attorneys’ fees; expert witness fees; costs of suit; interest; and all other relief deemed

equitable and just.

                               COUNT VIII
                  DISCRIMINATION AND RETALIATION
  UNIFORMED SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT OF
                  1994 (“USERRA”), 38 U.S.C. §4301 et. seq.
                          (Against All Defendants)

       157.       Plaintiff Nathan Iverson incorporates the foregoing paragraphs as if set forth at

          length herein.

       158.       Defendants are employers under USERRA because it is a “person, institution,

          organization, or other entity that pays salary or wages for work performed or that has

          control over employment opportunities.” 39 U.S.C. §4303(4).

       159.       Plaintiff is an employee under USERRA as he is/was employed by an employer.

          39 U.S.C. §4303(3).



                                                    25	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 26 of 27 PageID: 26

	  


       160.      Plaintiff is entitled to the benefits of USERRA as he performed duties for the

          uniformed services including active duty and is not subject to any of the exceptions. 38

          U.S.C. §4303(13) and 38 U.S.C. §4304.

       161.      Under USERRA, “A person who is a member of, applies to be a member of,

          performs, has performed, applies to perform, or has an obligation to perform service in a

          uniformed service shall not be denied initial employment, reemployment, retention in

          employment, promotion, or any benefit of employment by an employer on the basis of

          that membership, application for membership, performance of service, application for

          service, or obligation.” 38 U.S.C. §4311(a)(emphasis added).

       162.      As alleged supra, Plaintiff has been disparately treated and discriminated against

          by Defendants in relation to similarly situated individuals outside his protected classes,

          including outside of Plaintiff’s veteran status.

       163.      As a direct and proximate result of Defendants’ discrimination, Plaintiff has

          suffered loss of wages including loss of back pay, loss of front pay, loss of amenities of

          employment, out of pocket expenses, emotional damages, embarrassment, humiliation,

          loss of reputation, pain and suffering, and other similar damages, all to Plaintiff’s great

          detriment.

       164.      Defendants’ actions were willful and wanton and thus require the imposition of

          liquidated damages.

       165.      Plaintiff seeks reasonable attorney fees, expert witness fees, and other litigation

          expenses.

       166.      Plaintiff seeks reemployment.

       WHEREFORE, Plaintiff demands judgment against Defendants, individually, jointly and



                                                    26	  
	  
Case 3:21-cv-13335-MAS-DEA Document 1 Filed 07/05/21 Page 27 of 27 PageID: 27

	  


severally, for compensatory damages, lost wages and benefits, liquidated damages, attorneys’

fees, expert witness fees, costs of suit, and all other relief deemed equitable and just.


                                         COUNT IX
                             DECLARATORY RELIEF ALLEGATIONS
                                   (Against All Defendants)

       167.      Plaintiff Nathan Iverson incorporates by reference each and every allegation made

          in the above paragraphs of this complaint.

       168.      A present and actual controversy exists between Plaintiff and Defendants

          concerning their rights and respective duties.

       169.      Plaintiff contends Defendants violated his rights as complained of herein.

       170.      Plaintiff is informed and believes that Defendants deny these allegations.

       171.      Declaratory relief is therefore necessary and appropriate.

       WHEREFORE, Plaintiff seeks a judicial declaration of the rights and duties of the

respective parties.

                                          JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a trial by jury on all issues raised by this complaint.

                                                Respectfully submitted,

                                                DEREK SMITH LAW GROUP, PLLC
                                           By: /s/Susan Keesler, Esq. ________________
                                               Susan Keesler, Esq.
                                               1835 Market Street, Suite 2950
                                               Philadelphia, PA 19103
                                               Phone: (215) 391-4790
                                               susan@dereksmithlaw.com
Dated: July 5, 2021                            Attorneys for Plaintiff, Nathan Iverson




                                                   27	  
	  
